DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-10 are presented for examination. 
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell (Caldwell), US patent no. 5,4650,85 in view of Whittaker (Whittaker), US patent no. 4,6617581.
As per claim 1, Caldwell discloses a system [figures 1, 11A, 11B] comprising: 

Caldwell is silent that the controller adapted to monitor the frequency at which a power transfer of each solar cell circuit occurs, and adapted to signal a device in response to a change in the frequency at which the power transfer occurs.
Whittaker discloses that the controller adapted to monitor the frequency at which a power transfer of each solar cell circuit occurs, and adapted to signal a device in response to a change in the frequency at which the power transfer occurs [figure 2; col. 4, lines 27-68, col. 5, lines 16-25, 43-52].
It would have been obvious to one of ordinary skill in the art at time the invention to combine the teachings of Caldwell and Whittaker because they disclose a solar charging system, the specify teachings of Whittaker stated above would have further enhanced the efficiency of Caldwell system to obtain predictable results.
Caldwell discloses:
 [col. 5, lines 48-57] Referring to FIGS. 11A and 11B, the display units 6 use commercially available components, including the solar cell panel 39, liquid crystal display 42 and a removable sticker 41 for displaying permanent information.  LCD 42 shows the price.  Descriptive information regarding the product may be shown on the removable sticker 41.  The display units 6 preferably are small enough to fit into the standard concave rolled edge of steel shelving 43 shown in FIG. 11B, typically used in supermarkets and other retail stores.
[col. 6, lines 24-40, col. 7, lines 15-22, col. 7, lines 64-col. 8, line 40, col. 10, lines 29-43] Controller 32 is connected to a commercially available liquid crystal display element 35 which is used to display the data.  All of the power required by the display unit is supplied by solar cell 33.  The technique used for powering When solar charging again provides adequate power, receiver 31 is repowered.
	
The display unit shown also incorporates a power supply which includes photovoltaic cell 33 and a power control system which controls power through lines 110 and 111.  Line 110 supplies power to the receiver as controlled by controller 32 and line 111 supplies power to the memory as controlled by controller 32.  

FIG. 8 shows the theoretical frequency response of this second stage.  The gain of this stage peaks in the 7 to 10 kHz range.  Like the first stage, this second stage maximizes the gain at about 10 kHz, but also has some filtering of higher frequency components by virtue of feedback capacitor 63.  The actual gain of this stage is reduced due to loading on the output of the amplifier.  The first and second stages are very similar, except the second stage has a capacitor 63 in its feedback loop for noise reduction.  A capacitor is not used for this purpose in the first stage in order to maximize gain.

Whittaker discloses:
[col. 4, lines 27-68, col. 5, lines 16-25] The output of the voltage comparator 16 then is coupled to the input of a variable pulse width generator 18; and when the desired battery voltage is reached, an output signal is supplied to trigger the pulse width generator circuit 18 into operation.  The widths of the pulses supplied at the output of the pulse width generator 18 are indicated in waveform C of FIG. 2.  This output is in the form of positive pulses of constant width separated by negative intervals of variable width depending upon the condition of the output of the voltage comparator circuit 16, and is used to operate a short circuit shunt switch 20.  The negative intervals at the output of the pulse generator 18 may be considered the variable width pulses for the purpose of this description. 
 
The shunt switch 20, illustrated in FIG. 1, typically is any suitable type of electronically operated switch which is capable of providing substantially a dead short across the photovoltaic cell 10 when the switch is closed.  The switch is illustrated as an NPN transistor in FIG. 1, but it may include additional components and essentially operates as a single-pole/single-throw switch.  The switch 20 must be capable of handling relatively high current output from the photovoltaic panel in view of the fact that it is necessary to divert a short circuit current through it for the duration of each of the output pulses from the pulse width generator 18.  When a transistor is used, of course, the switch 20 is rendered non-conductive and operates as an open circuit to the photovoltaic cell 10. Consequently, the length of time charging current is applied to the battery 12, as shown in waveform B, varies directly with the time intervals between the pulses from the pulse width generator 18, as illustrated in FIG. 2.  Whenever the switch 20 is open, the full voltage available from the photovoltaic panel 10 is applied to the battery 12 to charge the battery.

As the battery 12 becomes fully charged, the shunt switch 20 is opened for a significantly smaller time interval between each of the periodic pulses from the output of the pulse width generator 18 than when the battery 12 is in a low or discharge condition.  This is illustrated in the waveforms B and C of FIG. 2, progressively from left to right.  At the left-hand portion of these waveforms, a discharge condition of the battery 12 is indicated; so that the shunt switch 20 is off or open for a relatively large percentage of the total time of system operation. 
 
As per claim 2, Caldwell discloses that a plurality of display screens, wherein a 
display screen is disposed at the front edge of each of the plurality of shelves [figures 1, 11A, 11B; col. 3, lines 64-65, col. 5, lines 48-57].
 As per claim 3, Caldwell discloses that the front edges of a first set of the 
plurality of shelves face the front edge of a second set of the plurality of shelves [figures 1, 11A, 11B; col. 3, lines 64-65, col. 5, lines 48-57]. 
 As per claim 4, Whittaker discloses the controller is adapted to activate a 
processor in response to a change in the frequency at which the power transfer occurs in at least one solar cell circuit of the first set and second set [col. 4, lines 27-68, col. 5, lines 16-25]. Caldwell discloses that at least one solar cell circuit of shelves and in at least one solar cell circuit of the second set of shelve [col. 6, lines 24-40, col. 7, lines 15-22, col. 7, lines 64-col. 8, line 40, col. 10, lines 29-43]. 
 As per claim 5, Whittaker discloses that the controller is adapted to activate the 

As per claim 6, Caldwell discloses that a display screen, wherein the controller is
adapted to activate the display screen in response to the frequency at which the power transfer occurs being lower than a second threshold in a solar cell circuit of one of the plurality of shelves, the second threshold being lower than the first threshold [col. 6, lines 24-40, col. 7, lines 15-22, col. 7, lines 64-col. 8, line 40, col. 10, lines 29-43]. 
 As per claim 7, Caldwell discloses that the controller is adapted to cause a first
image to be displayed on the display screen in response to the frequency at which the power transfer occurs being lower than the second threshold in a first one of the solar cell circuits, and adapted to cause a second image to be displayed on the display screen in response to the frequency at which the power transfer occurs being lower than the second threshold in a second one of the solar cell circuits [col. 6, lines 24-40, col. 7, lines 15-22, col. 7, lines 64-col. 8, line 40, col. 10, lines 29-43]. 
 As per claim 8, Caldwell inherently discloses that the controller is adapted to 
signal the processor to enter a sleep mode in response to the frequency at which the power transfer occurs being higher than or equal to the first threshold [col. 6, lines 24-40, col. 7, lines 15-22, col. 7, lines 64-col. 8, line 40, col. 10, lines 29-43]. 

 As per claim 10, Caldwell inherently discloses the controller is adapted to 
activate the processor in response to a change in the frequency at which the power transfer occurs in at least one solar cell circuit of the third set of shelves [col. 6, lines 24-40, col. 7, lines 15-22, col. 7, lines 64-col. 8, line 40, col. 10, lines 29-43].

5. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
See detailed rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?

Sep. 22, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Whittaker is cited in prior office action.